Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 1 of 62




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


  Civil Action No.: 19-cv-

  OTTER PRODUCTS, LLC and
  TREEFROG DEVELOPMENTS, INC.,

         Plaintiffs,

  v.

  TRIPLENET PRICING INC.,
  TRIPLENETPRICING LLC,
  ERIC SYPES, and
  JOHN DOES 1-10, individually or as corporate/business entities,

         Defendants.


         COMPLAINT FOR DAMAGES, INJUNCTIVE AND OTHER RELIEF FOR
       VIOLATIONS OF 15 U.S.C. § 1114; 15 U.S.C. § 1125(a); 15 U.S.C. § 1125(c); AND
                    RELATED CLAIMS; AND JURY DEMAND


         Plaintiffs Otter Products, LLC (“Otter”) and TreeFrog Developments, Inc. (“TreeFrog”)

  (collectively, “Plaintiffs”) sue Defendants Triplenet Pricing Inc. (“Triplenet Pricing”),

  Triplentpricing LLC (“Triplenetpricing”), Eric Sypes (“Sypes”), and John Does 1-10 (“Doe

  Defendants”) (collectively, “Defendants”) for trademark infringement in violation of the Lanham

  Act, 15 U.S.C. §§ 1114 and 15 U.S.C. § 1125; false advertising in violation of the Lanham Act,

  15 U.S.C. § 1125(a)(1)(b); unfair competition in violation of the Lanham Act, 15 U.S.C.

  § 1125(a); trademark dilution in violation of the Lanham Act, 15 U.S.C. § 1125(c); common law

  trademark infringement; unfair and deceptive business practices in violation of the Colorado

  Consumer Protection Act, Colo. Rev. Stat. § 6-1-101 et seq.; and tortious interference with
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 2 of 62




  contract and business relations, and allege as follows. These claims arise out of Defendants’

  infringement of Plaintiffs’ trademarks in connection with Defendants’ unlawful and unauthorized

  advertisement and sale of OtterBox®- and LifeProof®-brand products on the Internet, including

  the sale of defective, damaged, and poor quality products bearing the OtterBox® and LifeProof®

  marks.

                                              PARTIES

           1.    Plaintiff Otter Products, LLC is a Colorado limited liability company with its

  principal place of business in Fort Collins, Colorado.

           2.    Plaintiff TreeFrog Developments, Inc. is a Delaware corporation with its principal

  place of business in Fort Collins, Colorado.

           3.    Upon information and belief, Defendant Triplenet Pricing Inc. is a Delaware

  corporation, with its principal place of business in Gaithersburg, Maryland, that owns, operates,

  and does business throughout the United States, including Colorado, as the “Triplenet Pricing

  INC” storefront on www.amazon.com (“Amazon”) and the “Triplenet Pricing” storefront on

  www.walmart.com (“Walmart”).

           4.    Upon information and belief, Defendant Triplenetpricing LLC is a New York

  limited liability company, with its principal place of business in Gaithersburg, Maryland, that

  owns, operates, and does business throughout the United States, including Colorado, as the

  “Triplenet Pricing INC” storefront on Amazon and the “Triplenet Pricing” storefront on

  Walmart.

           5.    Upon information and belief, Defendant Eric Sypes is a natural person who

  resides in Gaithersburg, Maryland, who owns, operates, and does business throughout the United



                                                   2
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 3 of 62




  States, including Colorado, as the “Triplenet Pricing INC” storefront on Amazon and the

  “Triplenet Pricing” storefront on Walmart. Upon information and belief, Mr. Sypes directs,

  controls, ratifies, participates in, and is the moving force behind the unlawful activity alleged

  herein.

            6.    Defendant Sypes is in control of, a principal of, and is primarily responsible for

  the actions of Triplenet Pricing and Triplenetpricing.

            7.    Plaintiffs assert claims against Defendant Sypes in his individual capacity and his

  capacity as a corporate officer of Triplenet Pricing and Triplenetpricing.

            8.    Until Plaintiffs conduct discovery, they cannot determine whether Triplenet

  Pricing, Triplenetpricing, or Sypes, or a combination of these Defendants operate or jointly

  operate the “Triplenet Pricing INC” and “Triplenet Pricing” storefronts on Amazon and

  Walmart.

            9.    Alternatively, Sypes directs, controls, ratifies, participates in, or is the moving

  force behind the sales of infringing OtterBox and LifeProof products by Triplenet Pricing and

  Triplenetpricing. Sypes is responsible for and has knowledge of the infringing activities of

  Triplenet Pricing and Triplenetpricing. Accordingly, Sypes is personally liable for the infringing

  activities of Triplenet Pricing and Triplenetpricing without regard to piercing the corporate veil.

            10.   Alternatively, Triplenet Pricing and Triplenetpricing follow so few corporate

  formalities and is so dominated by Sypes that they are merely the alter egos of Sypes.

            11.   Triplenet Pricing and Triplenetpricing were created to carry out the tortious and

  infringing conduct alleged herein, and Sypes has used Triplenet Pricing and Triplenetpricing to

  perpetuate the tortious and infringing conduct alleged herein.



                                                   3
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 4 of 62




         12.        For all of these reasons, it is a legal fiction that Triplenet Pricing and

  Triplenetpricing are separate personalities from one another and from Sypes, and adhering to that

  fiction would promote injustice and result in fundamental unfairness. Accordingly, Plaintiffs are

  entitled to pierce the corporate veil of Triplenet Pricing and Triplenetpricing and hold Sypes

  personally liable for the infringing activities of Triplenet Pricing and Triplenetpricing. Plaintiffs

  are also entitled to hold Triplenet Pricing liable for the infringing activities of Triplenetpricing

  and vice versa.

         13.        The true names, involvement, and capacities, whether individual, corporate,

  associated or otherwise of the Doe Defendants are unknown to Plaintiffs. Therefore, Plaintiffs

  sue the Doe Defendants by a fictitious name. Plaintiffs are informed and believes, and on that

  basis allege, that the Doe Defendants sued herein are equally responsible for the events and

  occurrences referred to herein or otherwise interested in the outcome of the dispute. When the

  true names, involvement, and capacities of these parties are ascertained, Plaintiffs will seek leave

  to amend this Complaint accordingly.

                                    JURISDICTION, AND VENUE

         14.        This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

  §§ 1331 and 1338, and 28 U.S.C. § 1367. Otter’s federal claims are predicated on 15 U.S.C. §

  1114 and 15 U.S.C. § 1125(a) and (c), and its claims arising under the state law are substantially

  related such that they form part of the same case or controversy under Article III of the United

  States Constitution.

         15.        This Court has personal jurisdiction over Defendants because they have expressly

  aimed tortious activities toward the State of Colorado, purposefully availed themselves of the



                                                    4
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 5 of 62




  privilege of doing business in Colorado, and engaged in significant contacts with Colorado,

  including significant and regular sales, shipments, and distribution of infringing products bearing

  Plaintiffs’ trademarks in Colorado and to Colorado residents. Defendants have engaged in these

  tortious activities with the knowledge that Plaintiffs are located in Colorado and will be harmed

  by Defendants’ actions in Colorado. In fact, Defendants have received correspondence from

  Plaintiffs informing that Plaintiffs are located in Colorado and Defendants’ actions are harming

  them in Colorado.

         16.     Defendants have created an interactive online storefront on Amazon called

  “Triplenet Pricing INC” and on Walmart called “Triplenet Pricing.” Through these interactive

  online storefronts, Defendants actively advertise, market, sell, ship, and distribute infringing

  products bearing Plaintiffs’ trademarks in Colorado and to Colorado residents. Defendants

  continue to engage in these actions despite being put on notice of their illegal conduct.

         17.     Defendants’ activities in Colorado have been significant and they have made

  substantial and regular sales of infringing products bearing Plaintiffs’ trademarks to Colorado.

         18.      Plaintiffs’ claims against Defendants arise out of the foregoing tortious actions.

         19.     Defendants are subject to the Court’s personal jurisdiction with respect to this

  action pursuant to Colorado’s long-arm statute, Colo. Rev. Stat. § 13-1-124 because Colorado’s

  long-arm statute confers personal jurisdiction to the maximum extent permitted by constitutional

  due process and, for the reasons set forth herein, the exercise of jurisdiction over Defendants

  comports with due process requirements. Alternatively, Defendants are subject to personal

  jurisdiction under Colorado’s long-arm statute as persons transacting business within the State of




                                                   5
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 6 of 62




  Colorado and as persons committing tortious acts within the State of Colorado, Col. Rev. Stat. §

  13-1-124(1)(a) and (1)(b).

         20.     This Court has personal jurisdiction over Defendants under the Due Process

  Clause because the Defendants have expressly aimed tortious activities toward the State of

  Colorado and established minimum contacts with Colorado by, among other things, engaging in

  significant advertising, marketing, sales, shipments, and distribution of infringing goods bearing

  Plaintiffs’ trademarks into Colorado and to consumers in Colorado through multiple highly

  interactive commercial websites that they own and operate with the knowledge that Plaintiffs are

  located in Colorado and are harmed in Colorado as a result of Defendants’ infringing sales.

         21.     Defendants have deliberately engaged in significant activities in Colorado and

  availed themselves of the privilege of conducting business in Colorado, including through

  significant and regular sales of infringing products in Colorado and to Colorado residents.

  Defendants’ contacts with Colorado are significant and are not merely random, fortuitous, or

  attenuated. Through their advertising, marketing, sales, shipments, and distribution of products

  in Colorado and to Colorado residents, Defendants could reasonably anticipate being brought

  into Court in Colorado.

         22.     Further, despite having been put on notice of their infringing activities and the

  harm they are causing Plaintiffs in Colorado, Defendants continue to engage in their tortious

  actions and sell their infringing products into Colorado with the knowledge that they are harming

  Plaintiffs in Colorado. Defendants intended their sales, distribution, shipping, marketing, and

  advertising of infringing goods to reach Colorado and affect Plaintiffs’ business operations in




                                                  6
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 7 of 62




  Colorado, including but not limited to, causing confusion, mistake, or deceit among Plaintiffs’

  customers.

         23.     Given Defendants’ significant activities in Colorado, the exercise of jurisdiction

  over Defendants is reasonable.

         24.     Venue is proper in this District and in this Division under, without limitation,

  28 U.S.C. § 1391(b)(2)-(3), because a substantial part of the events or omissions giving rise to

  the claims occurred in this District.

                                    FACTUAL ALLEGATIONS

                                   Plaintiffs And Their Trademarks

         25.     Plaintiffs develop, manufacture, market, and sell premium mobile device,

  smartphone, and tablet cases and accessories, and outdoor products such as coolers and drybags,

  under the OtterBox® brand (“OtterBox Products”) and LifeProof® brand (“LifeProof Products”)

  (collectively, “Otter Products”). Plaintiffs sell Otter Products exclusively through a network of

  authorized resellers (“Authorized Resellers”).

         26.     Plaintiffs devote a significant amount of time, energy, and resources toward

  protecting the value of the OtterBox and LifeProof brands, products, names, and reputation. By

  distributing Otter Products exclusively through their own website and through Authorized

  Resellers, Plaintiffs are able to ensure the safety and satisfaction of consumers and maintain the

  integrity and reputation of the OtterBox and LifeProof brands. In the highly competitive mobile

  device accessories and outdoor products industries, quality, customer support, and warranties are

  fundamental to a customer’s decision to purchase a product.




                                                   7
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 8 of 62




         27.     To promote and protect the OtterBox brand, Otter has registered several

  trademarks with the United States Patent and Trademark Office, including, but not limited to:

  OTTERBOX® (U.S. Trademark Reg. Nos. 5,439,652; 5,498,180; 4,602,221; and 3,788,534);

  DEFENDER SERIES® (U.S. Trademark Reg. No. 4,616,874); STRADA SERIES® (U.S.

  Trademark Reg. No. 4,864,518); STATEMENT SERIES® (U.S. Trademark Reg. No.

  4,952,893); SYMMETRY SERIES® (U.S. Trademark Reg. No. 4,709,178); PURSUIT

  SERIES® (U.S. Trademark Reg. No. 4,280,846); ALPHA GLASS® (U.S. Trademark Reg. No.

  4,702,961); VENTURE® (U.S. Trademark Reg. No. 5,449,981); TROOPER® (U.S. Trademark

  Reg. No. 5,496,963); and ELEVATION® (U.S. Trademark Reg. No. 5,444,887) (collectively,

  the “OtterBox Trademarks”).

         28.     To promote and protect the LifeProof brand, TreeFrog has numerous trademarks

  with the United States Patent and Trademark Office, including, but not limited to:

  LIFEPROOF® (U.S. Registration Nos. 4,519,288; 4,520,890; 4,360,963; and 4,057,201);

  LIFEJACKET® (U.S. Registration No. 4,354,783); and LET’S GO!® (U.S. Registration No.

  4,285,129).

         29.     The registrations for the OtterBox Trademarks and LifeProof Trademarks

  (collectively, the “Otter Trademarks”) are valid, subsisting and in full force and effect.

         30.     Pursuant to 15 U.S.C. § 1065, the Otter Trademarks serve as conclusive evidence

  of Plaintiffs’ ownership of the marks and right to use and direct the use of the marks in

  commerce and in connection with the sale and distribution of OtterBox- and LifeProof-brand

  products identified in the registrations, as provided by 15 U.S.C. § 1115(b).




                                                    8
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 9 of 62




         31.      Otter filed the OTTERBOX® trademark in April 2009, and it was registered in

  May 2010. Otter has actively used the OTTERBOX® trademark since that time.

         32.     Otter actively uses, advertises, and markets all of the Otter Trademarks in

  commerce throughout the United States.

         33.     Consumers recognize the Otter Trademarks as being associated with mobile

  device cases and accessories and outdoor products on the leading edge of innovation, quality,

  and durability, in those industries.

         34.     Because of the quality, reliability, and durability of Otter Products, consumers

  trust the OtterBox and LifeProof brands and associate the OtterBox and LifeProof names with

  high quality, reliable, and durable products.

         35.     For all of these reasons, the Otter Trademarks are widely recognized by the

  general consuming public of the United States and Otter is recognized as the source of products

  bearing the Otter Trademarks.

         36.     Due to the superior quality and exclusive distribution of Otter Products, and

  because Otter is uniquely recognized as the source of these high quality products, the Otter

  Trademarks have considerable value.

                    Online Marketplaces And The Challenges They Present To
                                    Otter Product Quality

         37.     E-commerce retail sales have exploded over the past decade. From 2007 to 2017,

  the percentage of retail sales that were completed through e-commerce channels rose from 3.1%

  to 8.2%.      https://www.digitalcommerce360.com/2017/02/17/us-e-commerce-sales-grow-156-

  2016/; https://fred.stlouisfed.org/series/ECOMPCTSA.




                                                  9
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 10 of 62




          38.      In 2016, consumers spent $394.86 billion on e-commerce sales, a 15.6% increase

   from 2015. Id. The massive growth in e-commerce is being driven largely by sales on online

   marketplaces.    For example, in 2016 United States consumers spent $147.0 billion in e-

   commerce sales on Amazon, a 31.3% increase from 2015. Id.

          39.      While the online marketplaces have created a great deal of opportunity, they also

   greatly challenge a manufacturer’s ability to control the quality and safety of its products.

          40.      For example, consumers who purchase products through the online marketplaces

   cannot touch, inspect, or interact with the product before purchasing it and cannot select a

   different product if the one they initially select is damaged or has been tampered with. Instead,

   consumers must trust that the product they choose over the Internet will arrive and be of the

   quality they expect and typically receive from the manufacturer.

          41.      The online marketplaces also allow third parties to sell products anonymously,

   i.e., without disclosing their actual identity or sources to consumers. As such, any person who is

   able to obtain a manufacturer’s products through unauthorized diversion can sell them on the

   online marketplaces without having to reveal his/her identity to the consuming public. This

   effectively prevents the manufacturer and the consumer from being able to reach sellers, like

   Defendants, and address quality concerns.

          42.      It is common for these unauthorized sellers to sell diverted products of inferior or

   otherwise    questionable     quality   in    shipments     to   unwitting     consumers.       See

   https://www.cnbc.com/2016/09/08/greed-report-your-quest-for-savings-could-land-you-in-the-

   gray-market.html. Indeed, there is an “epidemic” of counterfeit products being sold on the

   online marketplaces that diverters are exploiting because they know consumers trust



                                                    10
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 11 of 62




   marketplaces and assume that the products they are buying through the marketplaces are

   genuine.       See https://www.bloomberg.com/news/articles/2016-11-28/amazon-gets-real-about-

   fakes.

            43.     In fact, in its 2018 annual report to its shareholders, Amazon admitted that third

   party sellers on its marketplace are selling products that are “counterfeit,” “pirated,” “stolen,” or

   otherwise      “materially    different”     from    the   product    that    was    described    to

   consumers. Amazon.com, Inc., Annual Report (Form 10-K), at 14 (Jan. 31, 2019), available at

   https://www.sec.gov/Archives/edgar/data/1018724/000101872419000004/amzn-

   20181231x10k.htm. Amazon conceded that these actions are “violating the proprietary rights of

   others,” and warned its investors that Amazon “could be liable for fraudulent or unlawful

   activities” of Amazon third party sellers.

            44.     Because these diverters, like Defendants, operate anonymously on marketplaces

   and undertake great measures to maintain anonymity, manufacturers have no ability to exercise

   control over the products they sell. A manufacturer’s inability to exercise control over the

   quality of its products presents serious risks to the satisfaction and safety of consumers.

            45.     The reality of online marketplaces also poses threats to a manufacturer’s ability to

   maintain its goodwill, reputation, and brand integrity.

            46.     When purchasing products on a marketplace, customers cannot easily distinguish

   between a manufacturer’s authorized and unauthorized sellers. Indeed, on some marketplaces all

   sellers are listed under one product listing.




                                                       11
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 12 of 62




          47.     When a customer purchases a product on a marketplace and receives a damaged,

   defective, or poor quality product, the customer is much more likely to associate that frustration

   with the brand/manufacturer than the anonymous seller.

          48.     The online marketplaces give disgruntled customers a powerful and convenient

   forum to air their grievances about problem products – online product reviews. Any consumer

   who is dissatisfied with a product he/she receives can post a review on the marketplace for all

   other consumers across the world to see. These reviews, which are often permanently fixed, will

   often criticize the brand/manufacturer, not the seller.

          49.     These product reviews have a significant impact on a brand’s reputation. Survey

   results show that 82% of United States adults sometimes consult online reviews for information

   when they consider buying a new product online and 40% “always” or “almost always” consult

   such reviews. See http://www.pewinternet.org/2016/12/19/online-reviews/.

          50.     Consumers place extraordinary trust in these online reviews. Indeed, consumers

   are more than 10 times more likely to rely on consumer-generated product reviews than product

   descriptions written by manufacturers.      See https://www.emarketer.com/Article/Moms-Place-

   Trust-Other-Consumers/1007509.

          51.     Because of the reliance consumers place on online reviews, negative online

   reviews can be the death knell for a manufacturer’s online product listings. According to one

   study, merely three negative online reviews will deter a majority (67%) of online consumers

   from purchasing a particular product. See https://econsultancy.com/blog/7403-how-many-bad-

   reviews-does-it-take-to-deter-shoppers.




                                                    12
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 13 of 62




            Otter Products Have Been The Target Of Multiple Negative Online Marketplace
            Reviews From Customers Who Purchased Products From Unauthorized Sellers

          52.     Plaintiffs have been victim of the issues caused by unauthorized sellers on the

   online marketplaces. Indeed, Otter Products have received several negative online marketplace

   reviews from customers who received poor quality, defective, or knockoff products from

   unauthorized sellers, like Defendants.

          53.     For example, on October 21, 2017, a customer, Robert Holland, complained that

   he received a damaged, poor quality product: “Cracked the first week I had it. The hard outer

   case split. Never saw anything like it. Makes me think it is not a genuine Otterbox but instead a

   cheap copy. Very dissatisfied.”




          54.     On November 21, 2017, a customer, Kathryn Wade, complained that she received

   a poor quality product: “STUNK like chinese chemicals (even though both inner rubber shell

   and outer hard plastic said MADE IN USA. . . .otterbox is going cheap now…older models of

   their cases did NOT stink like chinese chemicals.”




          55.     On November 29, 2017, a customer, Michael H., complained he received a poor

   quality product that he suspected was counterfeit: “Not sure if this Otterbox Commuter case was

   the real deal. Suspect it was a knock-off.”



                                                  13
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 14 of 62




           56.     On February 3, 2018, a customer, Dot, complained that she received a damaged

   product that did not match the product description:       “Ordered black and it was blue and

   completely broken/”.”




           57.     On March 18, 2018, a customer, Amazon Customer, complained that the product

   received did not fit the iPhone 8 as the product listing purported: “Seriously disappointed in

   Otterbox.. . . . This case DOES NOT fit the iPhone 8. It says it does but the case does not

   properly fit the 8.”




           58.     On April 3, 2018, another customer, Stephanie Harvey, complained that she

   received a product that did not match the product description online: “I got this case assuming it

   would match the colors on amazon[.] When I got the case however it was purple. . . . Now I am

   not sure if Otterbox was the ones who put the wrong color in the box or if it was amazon but

   considering a paid a decent amount of money I expected the order to match the description.”


                                                  14
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 15 of 62




          59.     Upon information and belief, other consumers have complained about the

   products they received from unauthorized sellers, like Defendants, including the sale of

   damaged, defective, tampered with, and poor quality products bearing the Otter Trademarks.

          60.     Upon information and belief, some of these complaints were made by consumers

   in response to products that were purchased from Defendants.

    Otter Has Implemented Strict Quality Controls To Combat The Problems Presented By
       The Online Marketplaces, Protect The Value Of Its Trademarks, And To Ensure
       Customers Receive The Genuine, High Quality Products They Expect From Otter

          61.     Recognizing the risks to consumers and to the OtterBox and LifeProof reputation

   caused by the unauthorized sale of Otter Products on the online marketplaces, Otter has

   implemented quality controls that apply to Otter Products sold in both brick and mortar retail

   settings and online with the twin aims of protecting consumers and the value and goodwill

   associated with the OtterBox and LifeProof brands.

          62.     The goal of these quality controls is to ensure that consumers who purchase Otter

   Products online receive products that feature all of the special characteristics that consumes have

   come to expect from products sold under the OtterBox and LifeProof names – including the

   OtterBox warranty, quality, and reliability.

          63.     The quality controls seek to minimize the likelihood that poor quality products

   will reach consumers. Preventing consumers from receiving damaged, defective, and poor




                                                   15
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 16 of 62




   quality products protects consumers from confusion and unsafe products and also protects the

   value and goodwill associated with the OtterBox and LifeProof brands.

          64.     Otter abides by its quality control requirements and requires its Authorized

   Resellers to abide by the quality control requirements.

          65.     Otter’s ability to exercise these quality controls is essential to the integrity, safety,

   and quality of Otter Products, as well as the value of the Otter Trademarks and other intellectual

   property.

                     Authorized Resellers Are Required To Adhere To Otter’s
                      Quality Control And Customer Service Requirements

          66.     Otter maintains its strict quality controls over Otter Products by conducting all

   sales through its Authorized Resellers.

          67.     Otter Authorized Resellers are required to abide by Otter’s authorized reseller

   policies and agreements (the “Otter Rules.”)

          68.     The Otter Rules limit to whom and where Authorized Resellers may sell Otter

   Products. To prevent third parties from acquiring and reselling Otter Products, the Otter Rules

   permit Otter’s Authorized Distributors to sell Otter Products only to Authorized Resellers that

   are approved by Otter and permit Authorized Resellers to sell Otter Products only to end users.

   Authorized Resellers are specifically prohibited from selling products to other resellers or

   anyone who intends to resell the products.

          69.     Authorized Resellers are also prohibited from selling products on unauthorized

   websites, including third-party marketplaces such as Amazon, eBay, Walmart Marketplace, or

   Craigslist, without prior written consent of Otter.




                                                     16
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 17 of 62




          70.     These restrictions are essential to Otter’s ability to exercise its quality controls

   over Otter Products because they allow Otter to know which of its Authorized Resellers are

   approved to sell online and where its Authorized Resellers are selling online. If a quality issue

   arises through an online sale, Otter can identify the Authorized Reseller that made the sale,

   contact the Authorized Reseller, and address the issue immediately. Otter is unable to take such

   action against unauthorized sellers because it does not know who these sellers are and cannot

   obtain their cooperation in addressing any product quality issues that may arise.

          71.     In addition to restricting where and how Authorized Resellers can sell Otter

   Products, the Otter Rules also require Authorized Resellers to adhere to Otter’s quality control

   requirements related to the inspection, handling, and storage of Otter Products.

          72.     To ensure that customers receive the genuine and high-quality products they

   expect from Otter, the Otter Rules require that Authorized Resellers inspect all Otter Products for

   damages, defects, evidence of tampering, and other non-conformance and remove all such

   products from inventory. Authorized Resellers are prohibited from selling damaged or defective

   products.

          73.     The Otter Rules also require that Authorized Resellers store Otter Products in

   accordance with guidelines issued by Otter. This requirement helps ensure that Otter Products

   are stored properly and are not damaged prior to being shipped to the consumer.

          74.     To avoid consumer confusion and ensure that customers receive genuine Otter

   Products, Authorized Resellers are prohibited from relabeling, repackaging, or altering Otter

   Products. Authorized Resellers must not remove, translate, or modify the contents of any label

   or literature on or accompanying Otter Products. Further, Authorized Resellers are prohibited



                                                   17
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 18 of 62




   from tampering with, defacing, or otherwise altering any identifying information on Otter

   Products, including any serial number, UPC code, or other identifying information.

           75.     Otter also ensures that consumers receive safe products by requiring that

   Authorized Resellers assist with recalls and other consumer safety information efforts.

           76.     The Otter Rules also require that Authorized Resellers provide certain services to

   their customers. Authorized Resellers must familiarize themselves with the features of all Otter

   Products kept in their inventory.     This requirement ensures that Authorized Resellers are

   uniquely qualified to recommend the Otter Products best suited for end-user consumers’ needs.

           77.     Following the sale of Otter Products, Authorized Resellers supply ongoing

   support to end-user consumers and are required to provide customer service and support by

   promptly responding to consumer inquiries.

           78.     Otter’s quality control requirements are legitimate and substantial and have been

   implemented so that Otter can control the quality of goods manufactured and sold under the

   Otter Trademarks, so as to protect consumers, as well as the value and goodwill associated with

   the Otter Trademarks.

           79.     Otter’s quality control requirements are also material, as they are designed to

   protect consumers and prevent them from receiving poor quality products. Consumers would

   find it material and relevant to their purchasing decision to know whether an Otter Product they

   were considering buying was being sold by an Authorized Reseller who is subject to Otter’s

   quality control requirements or whether the product is being sold by an unauthorized seller who

   is not subject to, and does not abide by, Otter’s quality controls and over whom Otter is unable to

   exercise its quality controls.



                                                   18
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 19 of 62




   Given The Flood Of Poor Quality Products Being Sold By Unauthorized Sellers On Online
       Marketplaces And Consumers’ Inability to Inspect Such Products, Otter Imposes
           Additional Requirements On Its Authorized Resellers Who Sell Online

          80.       Given the many unscrupulous resellers, like Defendants, selling products online

   today, any party wishing to sell Otter Products online must first be vetted and approved by Otter

   to be an authorized online reseller (“Authorized Online Resellers”). Authorized Online Resellers

   may sell Otter Products only on websites and through marketplace storefronts that Otter has

   specifically approved, which again allows Otter to have full visibility and oversight over those

   parties authorized to sell its products online.

          81.       Authorized Online Resellers are vetted by Otter to ensure that they meet Otter’s

   criteria and that they will properly represent the OtterBox and LifeProof brands.

          82.       Critical to Otter’s ability to exercise its quality controls over products sold online

   is that Otter must know where its Authorized Online Resellers are selling online, and if they are

   selling on an online marketplace, under what storefront names. Accordingly, Authorized Online

   Resellers are prohibited from selling anonymously and must clearly state their business name

   and current contact information on all websites where they sell. This requirement allows Otter to

   verify its Authorized Online Resellers and to immediately address any quality issues or negative

   reviews that arise.

          83.       To be approved by Otter, Authorized Online Resellers must have an appropriately

   registered and recognized business that meets applicable criteria (i.e. credit, sales history, facility

   requirements).

          84.       Authorized Online Resellers must also have an acceptable online review history,

   without a significant presence of negative product or seller reviews.



                                                     19
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 20 of 62




          85.     Authorized Online Resellers must also have an acceptable business operating

   record, which includes evaluating, among other things, any lawsuits, complaints, or actions

   related to the delivery of damaged products, misrepresented products, poor quality products, or

   other similar issues.

          86.     In addition to complying with the quality controls and customer service

   requirements discussed above, Authorized Online Resellers must also adhere to several

   additional requirements.

          87.     Authorized Online Resellers must comply with all applicable data security,

   accessibility, and privacy requirements.

          88.     Authorized Online Resellers must agree not to represent or advertise any product

   as “new” that has been opened or repackaged. Typically, if a customer returns a product that

   was purchased through a marketplace, the marketplace will repackage the product and allow it to

   be relisted as new. Otter prohibits its Authorized Online Resellers from allowing this to occur in

   order to ensure that customers receive the high quality Otter Products they expect.

          89.     Unless otherwise approved by Otter, Authorized Online Resellers must agree to

   not fulfill orders in any way that results in the shipped product not coming from product stock in

   the Authorized Online Resellers’ possession. Otter must review and approve any use of third-

   party fulfillment services.

          90.     Authorized Online Resellers must also cooperate with any product tracking Otter

   implements or utilizes.

          91.     Authorized Online Resellers must have a mechanism for soliciting customer

   feedback/reviews and must take appropriate steps to address that feedback. Authorized Online



                                                  20
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 21 of 62




   Resellers must also cooperate with Otter in investigating any negative product reviews. Again,

   this is a critical component of Otter’s quality control program because it allows Otter to quickly

   address quality issues that arise, which it is unable to do for products sold by unauthorized sellers

   like Defendants.

          92.     Authorized Online Resellers who sell on Amazon must also maintain a certain

   seller feedback score.

          93.     Authorized Online Resellers who sell on Amazon must prevent the commingling

   of their Otter Products with the products of other sellers in Amazon warehouses and must

   prevent orders from being fulfilled in any way that potentially results in delivery to the consumer

   of a product from another seller’s stock. This requirement is crucial to ensuring that consumers

   who purchase products through Authorized Online Resellers receive genuine Otter Products.

   Most sellers who store products in Amazon’s warehouses allow their products to be commingled

   with other sellers’ inventory.    As such, when a consumer purchases a product through a

   particular storefront, the consumer could receive a product that came from the inventory of a

   number of different sellers, including a product that is counterfeit. Otter’s anti-commingling

   quality control requirement prevents this from happening and ensures that the Otter Products that

   are sold by its Authorized Online Resellers are products that were distributed through Otter’s

   authorized channels and comply with Otter’s quality controls.

          94.     To further its efforts and ability to assure product quality and adherence to its

   quality control standards, protect the value and goodwill associated with the Otter brand, and to

   prevent consumer confusion, Otter has approved a very limited number of Authorized Online

   Resellers on the Amazon and Walmart Marketplaces. This limitation allows Otter to closely



                                                    21
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 22 of 62




   monitor seller and product reviews and to promptly address any product quality issues directly

   with its approved sellers. This limitation also helps prevent the confusion that exists when

   consumers are presented with many marketplace sellers and are unable to discern which sellers

   are authorized and which are selling products that are subject to and protected by Otter’s quality

   controls.

          95.      The additional quality control requirements that Otter imposes on its Authorized

   Online Resellers are legitimate and substantial and have been implemented to allow Otter to

   control the quality of Otter Products that are sold on the online marketplaces and quickly address

   any quality issues that arise.

          96.      These quality controls are also material, as they have been implemented to ensure

   that consumers purchasing Otter Products on the online marketplaces receive genuine, high-

   quality Otter Products that abide by Otter’s quality controls.     Consumers purchasing Otter

   Products on the online marketplaces would find it relevant to their purchasing decision to know

   whether the product they are purchasing is being purchased from an Authorized Online Reseller

   who is subject to, and abides by, Otter’s quality controls.

                            Otter Audits Its Authorized Online Resellers
                   To Ensure They Comply With Its Quality Control Requirements

          97.      In order to ensure that its Authorized Online Resellers adhere to Otter’s quality

   control requirements, Otter regularly monitors sales of its products online and on the online

   marketplaces.

          98.      Pursuant to this program, Otter monitors Authorized Online Resellers and online

   product and seller reviews, conducts test purchases and inspections, and confirms its Authorized




                                                    22
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 23 of 62




   Online Resellers’ compliance with all of its quality control and Authorized Online Reseller

   requirements.

          99.      Otter is also able to communicate with its Authorized Online Resellers to

   understand the nature of any product quality issues or negative reviews and to facilitate

   appropriate follow-on action items.

          100.     Otter is also able to discipline Authorized Online Resellers that fail to comply

   with its quality control requirements.

                      Genuine Otter Products Come With A Limited Warranty;
                                   Defendants’ Products Do Not

          101.     Otter Products purchased from Otter and Authorized Resellers come with the

   OtterBox or LifeProof Limited Warranty (the “Otter Warranty”).

          102.     The Otter Warranty warrants Otter Products against defects in manufacturing,

   material, or workmanship under normal use and service for the applicable warranty period,

   subject to the conditions contained therein. The warranty period ranges from one year to seven

   years depending on the product.

          103.     Pursuant to the Otter Warranty, a customer can receive a repair or replacement

   product if a product has a defect in manufacturing, materials, or workmanship during the

   warranty period applicable to the product. The complete Otter Warranty statements can be

   viewed on the OtterBox and LifeProof websites. See https://www.otterbox.com/en-us/warranty-

   full.html;    https://www.lifeproof.com/en-us/global-warranty.html.       Such    statements   are

   incorporated herein.

          104.     As discussed above, Otter cannot ensure the quality of the products sold by

   unauthorized sellers, like Defendants, who are not subject to Otter’s control. For this reason, the


                                                   23
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 24 of 62




   Otter Warranty is not available for Otter Products sold by unauthorized sellers, like Defendants,

   who do not comply with Otter’s quality controls and standards. Indeed, the Otter Warranty

   specifically states: “…this Limited Warranty does not, under any circumstances, cover …

   products purchased from unauthorized dealers that are not subject to Otter’s quality controls.”

          105.    The Otter Warranty is a material component of genuine Otter Products.

   Consumers who purchase Otter Products with the Otter Warranty receive the peace of mind that

   they are receiving a good quality product, that Otter stands behind the product, and that if a

   defect occurs, they will have the ability to have the product repaired or replaced.

          106.    Consumers would find it material and relevant to their purchasing decision to

   know whether an Otter Product they were considering buying was covered by the Otter

   Warranty. If a consumer knew a product did not come with the Otter Warranty, the consumer

   would be less likely to purchase the product.

       Defendants Are Not Authorized Resellers Or Authorized Online Resellers And Are
                   Illegally Selling Products Bearing The Otter Trademarks

          107.    In addition to auditing its Authorized Online Resellers, due to the risks to

   consumers and the reputational concerns associated with the illegal sale of products bearing the

   Otter Trademarks by unauthorized Internet sellers, Otter polices the sale of its products online.

          108.    In the course of monitoring online listings of Otter Products, Otter discovered

   products bearing the Otter Trademarks being illegally sold by Defendants on Amazon under the

   storefront name “Triplenet Pricing INC” and on Walmart under the storefront name “Triplenet

   Pricing.”




                                                    24
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 25 of 62




           109.    Upon information and belief, Defendants created their Amazon and Walmart

   storefronts in 2016, and began selling products bearing the Otter Trademarks through the

   storefronts thereafter.

           110.    Defendants are not Authorized Resellers of Otter Products and are not subject to,

   and do not comply with, Otter’s Authorized Reseller requirements or the Otter Rules.

           111.    Defendants are also not Authorized Online Resellers of Otter Products and do not

   comply with the additional quality control requirements Otter imposes on its Authorized Online

   Resellers.

           112.    Defendants have not applied to be Authorized Online Resellers of Otter Products

   and Otter has not approved Defendants to be Authorized Online Resellers of its products.

           113.    Defendants could not be approved as Authorized Online Resellers because they

   do not comply with Otter’s requirements.

           114.    Defendants do not comply with Otter’s requirements because they operate their

   business anonymously. Defendants sell products on their Amazon storefront anonymously and

   do not provide customers information about their business or how to contact them.

           115.    Defendants do not comply with Otter’s requirements because they do not operate

   an appropriately registered and recognized business that satisfies the credit, sales, history, and

   facility requirements that Otter requires of its Authorized Online Resellers.

           116.    Defendants do not comply with Otter’s requirements because they do not have an

   acceptable online review history or business operating record. As set forth below, multiple

   consumers have complained about the products Defendants sold to them and that Defendants are

   selling used, defective, and poor quality products.



                                                   25
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 26 of 62




          117.     Despite not being approved as Authorized Resellers or Authorized Online

   Resellers and not meeting the quality control requirements Otter imposes on its Authorized

   Resellers and Authorized Online Resellers, Defendants have sold, and continue to sell, products

   bearing the Otter Trademarks on their Amazon and Walmart storefronts.

                 Defendants Are Selling Used, Defective, And Poor Quality Products
                        Through Their Amazon And Walmart Storefronts

          118.     Defendants do not abide by Otter’s quality control requirements.

          119.     Evidence of Defendants’ failure to comply with Otter’s quality control

   requirements can be seen by reviewing the customer reviews on the Amazon and Walmart

   storefront pages.

          120.     Multiple consumers have posted negative reviews about the products that

   Defendants sold them through their Amazon storefront.

          121.     For example, on January 31, 2019, a customer, Kristine Britten, complained about

   receiving a defective product: “Bought as a gift for Christmas. When opened it did not work.

   Returned to seller yet no refund has been issued, over a month later.”




          122.     On January 26, 2019, a customer complained about receiving a defective product:

   “The ink cartridge I received is faulty, I correctly put it in the printer and it repeatedly not

   recognizing it. The ink cartridge is not charging, so I can not use the printer. PLEASE send a

   replacement cartridge ASAP!!”




                                                   26
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 27 of 62




          123.    On January 23, 2019, a customer, Magellan H., complained about received a poor

   quality product: “Chair was ripped when we received it.”




          124.    On January 20, 2019, a customer, Donna Hunter, complained about receiving a

   broken product: “I am a nurse and only use Veridian Brand 02. I ordered from this company and

   received it broken. I emailed the company, a return shipping label was provided. I returned and

   only wanted an exchange, NOT a refund. I received an email stated that they did not replace

   broken merchandise, but I could purchase another one? Lesson learned. DO NOT USE THIS

   COMPANY EVER AGAIN.”




          125.    On January 16, 2019, a customer, Joanne Nesbitt, complained about receiving a

   defective product: “Product was packaged as seller stated but did not work. Control panel didn’t

   light up. Seller responded quickly when contacted and I was told to return for a refund.”




          126.    On January 15, 2019, a seller, Missulaely, complained about receiving a poor

   quality product: “Box was smashed, haven’t opened it yet.”




                                                  27
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 28 of 62




          127.    On January 8, 2019, a customer, William S., complained about receiving a used

   product: “This appears to be a used device with no power supply and at first glance simply does

   not work. I’ll troubleshoot further in the morning before launching a formal complaint.”




          128.    On January 6, 2019, a customer, Sara, complained about receiving a broken

   product: “it’s broken Want my money I guess cant tho.”




          129.    On January 5, 2019, a customer, James L. Barce, complained about receiving a

   poor quality product: “Coulnd’nt install it Threw it out.”




          130.    Consumers have also posted negative reviews about the products that Defendants

   sold them through their Walmart storefront.

          131.    For example, on January 24, 2019, a customer, Jeremy, complained about

   receiving a poor quality product: “Very disappointed with this seller. Advertising AMD Ryzen 3

   1200’s for a great value, and actually sending AMD Athlon 200GE’s. An extremely inferior

   CPU compared to what was supposed to be sent. I hope this was an honest mistake, and not done

   intentionally. Either way I will be using other outlets for future purchases.”




                                                    28
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 29 of 62




          132.   These types of complaints about Defendants are typical of the complaints made

   about the products sold and the customer service provided by unauthorized sellers, including the

   sale of damaged and poor quality products.

          133.   Upon information and belief, additional consumers have made complaints about

   the quality of products Defendants sold them, including complaints related to products bearing

   the Otter Trademarks.

                       Defendants Do Not Abide By Otter’s Quality Controls
                              And Customer Service Requirements

          134.   Defendants do not abide by Otter’s quality control measures that are imposed

   upon genuine Otter Products.

          135.   Defendants do not comply with Otter’s quality control requirements because they

   have not provided Otter their business information or given Otter an opportunity to vet them to

   determine if they meet Otter’s high level of standards that they demand of their Authorized

   Online Resellers.

          136.   Defendants do not comply with Otter’s quality control requirements because they

   sell products on their Amazon storefront anonymously. Defendants’ storefront page does not

   include their mailing address, phone number, email address, or any other contact information. In

   fact, as discussed further below, Defendants undertake great efforts to maintain anonymity and

   prevent anyone from contacting them regarding their business and the shady, poor quality

   products they sell to unwitting consumers.      Defendants’ concerted efforts at maintaining


                                                 29
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 30 of 62




   anonymity prevents Otter from addressing any quality control issues or negative reviews that

   arise out of Defendants’ sale of products bearing the Otter Trademarks, such as the complaints

   discussed above.

          137.    Defendants also do not comply with Otter’s quality control requirements because

   they have not disclosed to Otter where they acquire products that bear the Otter Trademarks.

   Defendants’ failure to provide such information prevents Otter from determining if any products

   Defendants are selling or have sold are subject to a recall or consumer safety information effort.

          138.    Defendants do not comply with Otter’s quality control inspection requirements

   because, upon information and belief, they do not inspect the products they sell for damage,

   defects, evidence of tampering, and other non-conformance and remove all such products from

   inventory; instead, they sell products bearing the Otter Trademarks that are damaged, defective,

   and that have been tampered with. Indeed, multiple consumers have complained that Defendants

   sold them damaged and defective products.

          139.    Defendants do not comply with Otter’s quality control storage requirements and,

   upon information and belief, do not store their products in accordance with the storage guidelines

   specified by Otter.

          140.    Defendants do not comply with Otter’s quality control requirements because,

   upon information and belief, they sell products as “new” that have been opened or repackaged.

   Upon information and belief, Defendants allow products that are returned to Amazon to be

   repackaged and placed back in their inventory of products as “new” products. This results in

   consumers, who believe they are purchasing new Otter Products, actually receiving returned




                                                   30
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 31 of 62




   products that, in some cases, have been tampered with.        Consumers have complained that

   Defendants sold them used products.

          141.    Defendants do not comply with Otter’s quality control requirements related to the

   handling, packaging, and shipping of products because, upon information and belief, they do not

   package and ship their products in accordance with Otter’s requirements and package and ship

   products in a manner that allows them to become damaged.

          142.    Defendants’ failure to abide by these quality controls interferes with Otter’s

   quality controls and prevents Otter from exercising control over the quality of products

   Defendants sell bearing the Otter Trademarks. Otter is unable to audit Defendants to ensure they

   are complying with Otter’s quality controls and/or close their account if they fail to comply with

   Otter’s quality control requirements.

          143.    Defendants’ failure to comply with these quality controls also interferes with

   Otter’s quality controls because it prevents Otter from being able to obtain Defendants’

   assistance with any recall or consumer safety information efforts that may arise related to any

   products they are selling or have sold in the past.

          144.    Defendants also do not comply with Otter’s customer service requirements

   because they are not qualified or trained to accurately describe, demonstrate, and sell the

   products in their inventory and to advise customers on how to use Otter Products safely and

   properly.

          145.    Defendants also do not comply with Otter’s customer service requirements

   because they do not, and are unable to, provide the advice to consumers that Otter requires of its




                                                    31
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 32 of 62




   Authorized Resellers and do not provide the type of ongoing support and response to consumer

   inquiries that Otter requires of its Authorized Resellers.

          146.    Defendants do not comply with Otter’s quality control and customer service

   requirements because they do not take appropriate steps to address negative reviews from

   customers and do not cooperate with Otter in investigating negative product reviews.

     Defendants Are Infringing On The Otter Trademarks By Selling Products Bearing The
      Otter Trademarks That Are Not Subject To, Do Not Abide By, And Interfere With
                Otter’s Quality Controls And Customer Service Requirements

          147.    For all of the reasons set forth above, the products Defendants sell bearing the

   Otter Trademarks fail to adhere to the extensive and legitimate quality controls that Otter

   exercises over Otter Products to protect consumers and its brand goodwill.

          148.    The products sold by Defendants are not subject to, do not abide by, and interfere

   with Otter’s quality controls and customer service requirements.

          149.    Because the products Defendants sell are not subject to, do not abide by, and

   interfere with Otter’s quality controls and customer service requirements, the products

   Defendants sell are materially different from genuine Otter Products.

          150.    Because the products Defendants sell are not subject to, do not abide by, and

   interfere with Otter’s quality controls and customer service requirements, the products

   Defendants sell are not genuine Otter Products.

          151.    Defendants’ unauthorized sale of products bearing the Otter Trademarks is likely

   to, and does, create customer confusion because customers who purchase products from

   Defendants believe they are purchasing genuine Otter Products, when, in fact, they are not.




                                                     32
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 33 of 62




          152.    Defendants’ unauthorized sale of products bearing the Otter Trademarks infringes

   on the Otter Trademarks and diminishes their value.

          153.    Despite these facts, Defendants have sold, and continue to sell, products bearing

   the Otter Trademarks through their Amazon and Walmart storefronts without Otter’s consent.

          154.    Through their interactive Amazon and Walmart storefronts, Defendants have

   advertised and marketed infringing products bearing the Otter Trademarks to consumers in

   Colorado.

          155.    Through their interactive Amazon and Walmart storefronts, Defendants have

   accepted and fulfilled significant orders of infringing products bearing the Otter Trademarks

   from consumers in Colorado.

          156.    Through their interactive Amazon and Walmart storefronts, Defendants have

   shipped significant amounts of infringing products bearing the Otter Trademarks to Colorado.

     Defendants Are Infringing On The Otter Trademark By Selling Products Bearing The
              Otter Trademarks That Do Not Come With The Otter Warranty

          157.    As set forth above, genuine Otter Products purchased from Otter and its

   Authorized Resellers who comply with Otter’s quality controls come with the Otter Warranty.

          158.    Because Defendants are not Authorized Resellers of Otter Products and do not

   comply with Otter’s quality controls, the products they sell bearing the Otter Trademarks do not

   come with the Otter Warranty.

          159.    Because the products Defendants sell do not come with the Otter Warranty, they

   are materially different from genuine Otter Products.

          160.    Defendants’ unauthorized sale of products bearing the Otter Trademarks is likely

   to, and does, create customer confusion because customers who purchase products from


                                                  33
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 34 of 62




   Defendants believe they are purchasing genuine Otter Products that come with the Otter

   Warranty, when, in fact, they are not.

          161.    Defendants’ unauthorized sale of products bearing the Otter Trademarks infringes

   on the Otter Trademarks and diminishes their value.

          162.    Despite these facts, Defendants have sold, and continue to sell, products bearing

   the Otter Trademarks through their Amazon and Walmart storefronts without Otter’s consent.

             Defendants Are Engaging In False Advertising By Falsely Representing
                 That The Products They Sell Come With The Otter Warranty

          163.    In addition to infringing on the Otter Trademarks, Defendants also falsely

   advertise that the products they sell come with the Otter Warranty.

          164.    Defendants’ Amazon product listings for Otter Products state that the products are

   covered by the Otter Warranty. For example, Defendants are listing the following product that

   specifically states that it comes with the Otter Warranty:




          165.    In addition to the language in the product listings, Defendants are also

   representing that their products come with the Otter Warranty because they have listed the


                                                   34
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 35 of 62




   products as “New.” Pursuant to Amazon’s policies, a “New” product listing comes with the

   “original manufacturer’s warranty”:




   https://sellercentral.amazon.com/gp/help/external/200339950?language=en_US&ref=efph_2003

   39950_cont_521.

          166.    As set forth above, the products Defendants sell do not come with the Otter

   Warranty. Thus, by representing to consumers that the products they sell are “New” and come

   with the Otter Warranty, Defendants are falsely advertising the products they are selling.

                       Otter Has Repeatedly Attempted To Stop Defendants’
             Illegal Sale Of Products Bearing The Otter Trademarks But Defendants
                     Continue To Willfully Infringe On The Otter Trademarks

          167.    After Otter discovered products bearing the Otter Trademarks being illegally sold

   on the “Triplenet Pricing INC” storefront, Otter investigated the storefront to determine who was

   operating the storefront.

          168.    Because Defendants do not disclose their business or contact information on their

   storefront and sell products through the storefront anonymously, Otter had to spend significant

   time and money investigating the storefronts to attempt to identify the sellers connected to the

   storefronts.

          169.    After conducting an investigation, Otter identified Defendants as the owner and

   operator of the “Triplenet Pricing INC” storefront.




                                                   35
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 36 of 62




          170.    On or about November 9, 2018, counsel for Otter sent a cease and desist letter to

   counsel for Defendants notifying them of their illegal conduct. The letter advised Defendants

   that they were infringing on the Otter Trademarks, tortiously interfering with Otter’s contracts,

   and causing harm to Otter. The letter demanded that Defendants immediately cease selling

   products bearing the Otter Trademarks.

          171.    Neither Defendants nor their counsel replied to this letter and Defendants

   continued to offer products bearing the Otter Trademarks on the “Triplenet Pricing INC”

   storefront.

          172.    On or about December 4, 2018, counsel for Otter sent a second cease and desist

   letter to counsel for Defendants. The letter notified Defendants that Otter was preparing a

   lawsuit against them and that they were under an obligation to preserve all documents and

   information regarding their acquisition and sale of products bearing the Otter Trademarks. The

   letter further notified Defendants that they were injuring Otter in Colorado through their illegal

   actions and that they would be subject to personal jurisdiction in Colorado if they continued to

   engage in their conduct.

          173.    Neither Defendants nor their counsel replied to this letter and Defendants

   continue to offer products bearing the Otter Trademarks on the “Triplenet Pricing INC”

   storefront.

          174.    On or about January 10, 2019, Otter discovered products bearing the Otter

   Trademarks being illegally sold on the “Triplenet Pricing” storefront on Walmart.

          175.    After conducting an investigation, Otter identified Defendants as the owner and

   operator of the “Triplenet Pricing” storefront.



                                                     36
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 37 of 62




              176.   On or about January 15, 2019, counsel for Otter sent counsel for Defendants

   another cease and desist letter. This letter attached a draft complaint and advised Defendants that

   if they did not cease their unlawful sales of products bearing the Otter Trademarks, then Otter

   would file a lawsuit against them in the U.S. District Court of Colorado.

              177.   After receiving this letter, counsel for Defendants called counsel for Otter and

   stated that Defendants refused to cease their illegal sales or remove the infringing listings from

   their Amazon and Walmart storefronts.

              178.   Defendants have ignored the letters Otter has sent them and continue to engage in

   their illegal activities and sale of products bearing the Otter Trademarks.

              179.   As discussed above, the products Defendants sell are not genuine Otter Products

   and are materially different from genuine Otter Products because they do not come with the Otter

   Warranty and are not subject to, interfere with, and do not comply with Otter’s quality controls.

              180.   By continuing to sell non-genuine products bearing the Otter Trademarks,

   Defendants have interfered with Otter’s ability to exercise control over products being sold

   bearing the Otter Trademarks.

              181.   Defendants have also misled, and continue to mislead, consumers into believing

   they are purchasing genuine Otter Products that come with the Otter Warranty when, in fact, they

   are not.

              182.   Defendants’ actions infringe on the Otter Trademarks.

              183.   Further, Defendants’ disregard of communications from Otter and continued

   selling of non-genuine products, despite being informed of its unlawful conduct, demonstrates

   that they are acting intentionally, willfully, and maliciously.



                                                    37
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 38 of 62




                    Defendants Are Tortiously Interfering With Otter’s Agreements
                                    With Its Authorized Resellers

             184.   Upon information and belief, Defendants have purchased Otter Products from

   Otter’s Authorized Resellers for purposes unlawfully infringing upon and materially damaging

   the value of the Otter Trademarks by reselling the products on the Internet.

             185.   The Otter Rules prohibit Otter’s Authorized Resellers from selling Otter Products

   to third parties who intend to resell the products.

             186.   Defendants were informed of this prohibition by at least November 9, 2018.

   Indeed, the cease and desist letters Otter sent Defendants on November 9, 2018 informed

   Defendants that Otter restricts the manner in which Authorized Resellers may sell Otter Products

   and that Authorized Resellers may sell Otter Products only to end-user customers through

   authorized channels and are specifically prohibited from selling products to resellers or any

   person or entity they know or have reason to know intends to resell the products.

             187.   Defendants were also informed that by purchasing Otter Products from an

   Authorized Reseller for purposes of resale, they were causing a breach of the agreement between

   Otter and its Authorized Reseller and interfering with Otter’s agreements and business

   relationships.

             188.   Defendants were also advised that if they continued to acquire Otter Products

   from Otter’s Authorized Resellers for purposes of resale, they would be liable for tortiously

   interfering with Otter’s contracts and/or business relationships.

             189.   Despite being provided this information, upon information and belief, Defendants

   have continued to acquire Otter Products from Otter’s Authorized Resellers for purposes of

   resale.


                                                    38
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 39 of 62




           190.   Upon information and belief, Defendants have willfully and knowingly induced

   unknown Authorized Resellers to breach their agreements with Otter so that they can acquire

   Otter Products and unlawfully infringe upon the Otter Trademarks by reselling the products.

                                 Otter Has Suffered Significant Harm
                                 As A Result Of Defendants’ Conduct

           191.   As set forth above, the unauthorized sale of products bearing the Otter

   Trademarks through unauthorized sellers, such as Defendants, has caused significant harm to the

   OtterBox and LifeProof brands.

           192.   When a consumer receives a non-genuine, damaged, or poor quality product that

   does not come with the Otter Warranty from an unauthorized seller, such as Defendants, the

   consumer associates that negative experience with Otter. As such, Defendants’ ongoing sale of

   unauthorized products bearing the Otter Trademarks harms the OtterBox and LifeProof brands.

           193.   Plaintiffs have suffered, and will continue to suffer, significant monetary harm as

   a result of Defendants’ actions, including, but not limited to, loss of sales, damage to their

   intellectual property, and damage to their existing and potential business relations.

           194.   Plaintiffs have suffered, and will continue to suffer, irreparable harm to their

   reputation, goodwill, business and customer relationships, intellectual property rights, and brand

   integrity.

           195.   Plaintiffs are entitled to injunctive relief because Defendants will continue to

   unlawfully sell Otter Products and infringe on the Otter Trademarks, causing continued

   irreparable harm to Plaintiffs’ reputation, goodwill, relationships, intellectual property, and brand

   integrity.




                                                    39
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 40 of 62




           196.    Defendants’ conduct was knowing, intentional, willful, malicious, wanton, and

   contrary to law.

           197.    Defendants’ willful violations of the Otter Trademarks and continued pattern of

   misconduct demonstrate intent to harm Plaintiffs.

                                      FIRST CAUSE OF ACTION
                                        Trademark Infringement
                                   15 U.S.C. §§ 1114 and 1125(a)(1)(a)

           198.    Plaintiffs hereby incorporate the allegations contained in the foregoing Paragraphs

   as if fully set forth herein.

           199.    Plaintiffs are the owners of the Otter Trademarks.

           200.    Plaintiffs have registered the Otter Trademarks with the United States Patent and

   Trademark Office.

           201.    The Otter Trademarks are valid and subsisting trademarks in full force and effect.

           202.    Defendants, at Sypes’ direction and control, willfully and knowingly used, and

   continue to use, the Otter Trademarks in interstate commerce for purposes of selling products

   bearing the Otter Trademarks on the Internet without Plaintiffs’ consent.

           203.    The products Defendants sell bearing the Otter Trademarks are not authorized for

   sale by Plaintiffs.

           204.    The products Defendants sell bearing the Otter Trademarks do not come with the

   Otter Warranty.

           205.    Otter has established and implemented legitimate and substantial quality controls

   that genuine Otter Products must comply with.




                                                   40
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 41 of 62




          206.    Otter abides by these quality controls and requires all of its Authorized Resellers

   to abide by these quality controls.

          207.    Otter’s quality controls are material, as they protect consumers and prevent them

   from receiving poor quality, damaged, and defective products.

          208.    The products Defendants sell bearing the Otter Trademarks are not subject to, do

   not abide by, and interfere with Otter’s quality controls and customer service requirements.

          209.    Because the products Defendants sell bearing the Otter Trademarks do not come

   with the Otter Warranty, and are not subject to, do not abide by, and interfere with Otter’s quality

   controls and customer service requirements, the products Defendants sell are materially different

   from genuine Otter Products.

          210.    Because the products Defendants sell bearing the Otter Trademarks do not come

   with the Otter Warranty, and are not subject to, do not abide by, and interfere with Otter’s quality

   controls and customer service requirements, the products Defendants sell are not genuine Otter

   Products.

          211.    Defendants’ unauthorized sale of products bearing the Otter Trademarks

   interferes with Otter’s quality controls and ability to exercise quality control over products

   bearing the Otter Trademarks.

          212.    Defendants’ unauthorized sale of products bearing the Otter Trademarks is likely

   to cause confusion, cause mistake, or deceive consumers because it suggests that the products

   Defendants offer come with the Otter Warranty and are subject to and abide by Otter’s quality

   controls when, in fact, they do not.




                                                   41
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 42 of 62




          213.    Defendants’ unauthorized sale of products bearing the Otter Trademarks is likely

   to cause confusion, cause mistake, or deceive consumers because it suggests that the products

   Defendants offer for sale are genuine Otter Products when, in fact, they are not.

          214.    Defendants’ unauthorized sale of products bearing the Otter Trademarks is likely

   to cause confusion, cause mistake, or deceive consumers because it suggests that the products

   Defendants offer for sale are sponsored by, authorized by, or otherwise connected with Otter

   when, in fact, they are not.

          215.    Defendants’ unauthorized use of the Otter Trademarks has infringed upon and

   materially damaged the value of the Otter Trademarks and caused significant damage to Otter’s

   business relationships.

          216.    As a proximate result of Defendants’ actions, Plaintiffs have suffered, and

   continue to suffer immediate and irreparable harm. Plaintiffs have also suffered, and continue to

   suffer, damages, including, but not limited to, loss of business, goodwill, reputation, and profits

   in an amount to be proven at trial.

          217.    Plaintiffs are entitled to recover their damages caused by Defendants’

   infringement of the Otter Trademarks and disgorge Defendants’ profits from their willfully

   infringing sales and unjust enrichment.

          218.    Plaintiffs are entitled to injunctive relief under 15 U.S.C. § 1116 because they

   have no adequate remedy at law for Defendants’ infringement and unless Defendants are

   permanently enjoined, Plaintiffs will suffer irreparable harm.




                                                   42
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 43 of 62




           219.    Plaintiffs are entitled to enhanced damages and attorneys’ fees under 15 U.S.C.

   § 1117(a) because Defendants willfully, intentionally, maliciously, and in bad faith infringed on

   the Otter Trademarks.

                                   SECOND CAUSE OF ACTION
                                        False Advertising
                                     15 U.S.C. § 1125(a)(1)(b)

           220.    Plaintiffs hereby incorporate the allegations contained in the foregoing Paragraphs

   as if fully set forth herein.

           221.    Plaintiffs are the owners of the Otter Trademarks.

           222.    Plaintiffs have registered the Otter Trademarks with the United States Patent and

   Trademark Office.

           223.    The Otter Trademarks are valid and subsisting trademarks in full force and effect.

           224.    Through their Amazon and Walmart storefronts, Defendants, at Sypes’ direction

   and control, have willfully and knowingly used, and continue to use, the Otter Trademarks in

   interstate commerce for purposes of advertising, promoting, and selling Otter Products without

   Otter’s consent.

           225.    Defendants’ advertisements and promotions of their products unlawfully using the

   Otter Trademarks have been disseminated to the relevant purchasing public.

           226.    Defendants have used, and continue to use, the Otter Trademarks to falsely

   advertise that the products they sell, including, but not limited to, falsely advertising that the

   products they sell come with the Otter Warranty when, in fact, they do not.

           227.    Otter Products purchased from Otter and its Authorized Resellers who comply

   with Otter’s quality controls come with the Otter Warranty.


                                                   43
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 44 of 62




          228.      Otter cannot exercise its quality controls over products sold by unauthorized

   sellers, such as Defendants. As such, products bearing the Otter Trademarks that are sold by

   unauthorized sellers who do not comply with Otter’s quality controls do not come with the Otter

   Warranty.

          229.      The products Defendants sell bearing the Otter Trademarks are not authorized for

   sale by Otter.

          230.      The products Defendants sell bearing the Otter Trademarks do not come with the

   Otter Warranty.

          231.      Defendants falsely advertise that the products they sell bearing the Otter

   Trademarks come with the Otter Warranty. As discussed above, Defendants’ product listings

   specifically state they come with the Otter Warranty. Defendants also advertise that the products

   they sell are “New” products that come with the Otter Warranty.

          232.      This representation is false because the products Defendants sell bearing the Otter

   Trademarks do not come with the Otter Warranty.

          233.      Defendants’ use of the Otter Trademarks in connection with the unauthorized

   advertising, promotion, and sale of products bearing the Otter Trademarks misrepresents the

   nature, characteristics, qualities, and origin of Defendants’ products because it suggests that the

   products come with the Otter Warranty when, in fact, they do not.

          234.      Defendants’ use of the Otter Trademarks in connection with the unauthorized

   advertising, promotion, and sale of products bearing the Otter Trademarks is likely to cause

   confusion, cause mistake, or deceive because it suggests that the products Defendants offer for




                                                    44
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 45 of 62




   sale are genuine and authentic Otter Products that come with the Otter Warranty when, in fact,

   they are not.

            235.   Defendants’ use of the Otter Trademarks in connection with the unauthorized

   advertising, promotion, and sale of products bearing the Otter Trademarks is likely to cause

   confusion, cause mistake, or deceive because it suggests that the products Defendants offer for

   sale are sponsored, authorized, or otherwise connected with Otter when, in fact, they are not.

            236.   Defendants’ unauthorized and deceptive use of the Otter Trademarks is material

   and likely to influence customers to purchase the products they sell, as consumers are likely to

   believe that products Defendants advertise using the Otter Trademarks are genuine Otter

   Products that come with the Otter Warranty when, in fact, they do not.

            237.   Defendants’ unauthorized use of the Otter Trademarks in advertising, and

   otherwise, infringes on the Otter Trademarks.

            238.   As a proximate result of Defendants’ actions, Otter has suffered, and will continue

   to suffer, damage to its business, goodwill, reputation, and profits in an amount to be proven at

   trial.

            239.   Otter is entitled to recover its damages caused by Defendants’ infringement of the

   Otter Trademarks and disgorge Defendants’ profits from their willfully infringing sales and

   unjust enrichment.

            240.   Otter is entitled to injunctive relief under 15 U.S.C. § 1116 because it has no

   adequate remedy at law for Defendants’ infringement and unless Defendants are permanently

   enjoined, Otter will suffer irreparable harm.




                                                   45
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 46 of 62




           241.    Otter is entitled to enhanced damages and attorneys’ fees under 15 U.S.C.

   § 1117(a) because Defendants willfully, intentionally, maliciously, and in bad faith infringed on

   the Otter Trademarks.

                                    THIRD CAUSE OF ACTION
                                        Unfair Competition
                                        15 U.S.C. § 1125(a)

           242.    Plaintiffs hereby incorporate the allegations contained in the foregoing Paragraphs

   as if fully set forth herein.

           243.    Plaintiffs are the owners of the Otter Trademarks.

           244.    Plaintiffs have registered the Otter Trademarks with the United States Patent and

   Trademark Office.

           245.    The Otter Trademarks are valid and subsisting trademarks in full force and effect.

           246.    Defendants, at Sypes’ direction and control, have willfully and knowingly used,

   and continue to use, the Otter Trademarks in interstate commerce for purposes of selling Otter

   Products without Otter’s consent.

           247.    The products Defendants advertise and sell bearing the Otter Trademarks are not

   authorized for sale by Otter.

           248.    The products Defendants advertise and sell bearing the Otter Trademarks do not

   come with the Otter Warranty.

           249.    Otter has established and implemented legitimate and substantial quality controls

   that genuine Otter Products must comply with.

           250.    Otter abides by these quality controls and requires all of its Authorized Resellers

   to abide by these quality controls.


                                                   46
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 47 of 62




          251.     Otter’s quality controls are material, as they protect consumers and prevent them

   from receiving poor quality, damaged, and defective products.

          252.     The products Defendants advertise and sell bearing the Otter Trademarks are not

   subject to, do not abide by, and interfere with Otter’s quality controls and customer service

   requirements.

          253.     Because the products Defendants advertise and sell bearing the Otter Trademarks

   do not come with the Otter Warranty, and are not subject to, do not abide by, and interfere with

   Otter’s quality controls and customer service requirements, the products Defendants sell are

   materially different from genuine Otter Products.

          254.     Because the products Defendants advertise and sell bearing the Otter Trademarks

   do not come with the Otter Warranty, and are not subject to, do not abide by, and interfere with

   Otter’s quality controls and customer service requirements, the products Defendants advertise

   and sell are not genuine Otter Products.

          255.     Defendants’ unauthorized advertisement and sale of products bearing the Otter

   Trademarks interferes with Otter’s quality controls and ability to exercise quality control over

   products bearing the Otter Trademarks.

          256.     Defendants’ unauthorized advertisement and sale of products bearing the Otter

   Trademarks is likely to cause confusion, cause mistake, or deceive consumers because it

   suggests that the products Defendants offer come with the Otter Warranty and are subject to and

   abide by Otter’s quality controls when, in fact, they are not.

          257.     Defendants’ unauthorized advertisement and sale of products bearing the Otter

   Trademarks is likely to cause confusion, cause mistake, or deceive consumers because it



                                                    47
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 48 of 62




   suggests that the products Defendants advertise and offer for sale are genuine Otter Products

   when, in fact, they are not.

           258.       Defendants’ unauthorized advertisement and sale of products bearing the Otter

   Trademarks is likely to cause confusion, cause mistake, or deceive consumers because it

   suggests that the products Defendants advertise and offer for sale are sponsored by, authorized

   by, or otherwise connected with Otter when, in fact, they are not.

           259.       Defendants’ unauthorized use of the Otter Trademarks has infringed upon and

   materially damaged the value of the Otter Trademarks and caused significant damage to Otter’s

   business relationships.

           260.       As a proximate result of Defendants’ actions, Plaintiffs have suffered, and will

   continue to suffer, damage to their business, goodwill, reputation, and profits in an amount to be

   proven at trial.

           261.       Plaintiffs are entitled to recover their damages caused by Defendants’

   infringement of the Otter Trademarks and disgorge Defendants’ profits from their willfully

   infringing sales and unjust enrichment.

           262.       Plaintiffs are entitled to injunctive relief under 15 U.S.C. § 1116 because they

   have no adequate remedy at law for Defendants’ infringement and unless Defendants are

   permanently enjoined, Plaintiffs will suffer irreparable harm.

           263.       Plaintiffs are entitled to enhanced damages and attorneys’ fees under 15 U.S.C.

   § 1117(a) because Defendants willfully, intentionally, maliciously, and in bad faith infringed on

   the Otter Trademarks.




                                                     48
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 49 of 62




                                    FOURTH CAUSE OF ACTION
                                        Trademark Dilution
                                        15 U.S.C. § 1125(c)

             264.   Plaintiffs hereby incorporate the allegations contained in the foregoing Paragraphs

   as if fully set forth herein.

             265.   Otter is the owner of the Otter Trademarks.

             266.   Otter has registered the OtterBox Trademarks with the United States Patent and

   Trademark Office.

             267.   The OtterBox Trademarks are valid and subsisting trademarks in full force and

   effect.

             268.   Otter filed the OTTERBOX® trademark in April 2009, and it was registered in

   May 2010. Otter has actively, continuously, and exclusively used the OTTERBOX® trademark

   since that time.

             269.   Otter has expended substantial time, effort, money, and resources advertising and

   promoting OtterBox Products with the OTTERBOX® trademark.

             270.   Otter markets, advertises, and sells products using the OTTERBOX® trademark

   throughout the United States.

             271.   The OTTERBOX® trademark is the means by which OtterBox Products are

   distinguished from others in the marketplace.

             272.   The OtterBox name, brand, and image is well-recognized by consumers

   throughout the United States for Otter’s mobile device cases and accessories, and outdoor

   products.

             273.   Consumers recognize and associate the OtterBox name with quality.


                                                    49
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 50 of 62




          274.    Otter has implemented legitimate and substantial quality controls that it requires

   all of its Authorized Resellers to follow to protect the OtterBox name and brand.

          275.    Because of the quality, durability, and dependability of OtterBox Products and

   Otter’s use of the OTTERBOX® trademark, consumers trust the OtterBox name and OtterBox

   Products.

          276.    As a result of Otter’s long, continuous, and exclusive use of the OTTERBOX®

   Trademark, the OTTERBOX® Trademark has acquired a secondary meaning associated by

   consumers and the public.

          277.    Otter is widely recognized as the designated source of goods bearing the

   OTTERBOX® Trademark.

          278.    For these reasons, since at least 2009, the OTTERBOX® Trademark has been

   famous, distinctive, and a widely recognized mark by the consuming public.

          279.    After the OTTERBOX® Trademark became famous, Defendants willfully and

   knowingly used, and continue to use, the OTTERBOX® Trademark in commerce for purpose of

   selling products on the Internet without Otter’s consent.

          280.    The products Defendants sell bearing the OTTERBOX® Trademark do not come

   with the OtterBox Warranty and are not subject to, do not abide by, and interfere with Otter’s

   quality controls.

          281.    The products Defendants sell bearing the OTTERBOX® Trademark are

   materially different from genuine OtterBox Products sold by Otter and its Authorized Resellers.

          282.    Because the products Defendants sell do not come with the OtterBox Warranty

   and are not subject to, do not abide by, and interfere with Otter’s quality controls, consumers



                                                   50
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 51 of 62




   who purchase products from Defendants are more likely to receive a poor quality, damaged, or

   defective product and are more likely to have an unsatisfactory customer experience.

            283.   Consumers who receive poor quality products that do not come with the OtterBox

   Warranty from Defendants associate that negative experience with Otter and the OTTERBOX®

   trademark.

            284.   Consumers who receive such products from Defendants submit negative online

   reviews disparaging Otter and the OTTERBOX® trademark. These negative reviews influence

   other consumers and cause them to become less likely to purchase OtterBox Products and cause

   them to become less likely to trust products bearing the OTTERBOX® trademark.

            285.   As a result, Defendants’ unauthorized and willful use of the OTTERBOX®

   trademark has tarnished and diluted the OTTERBOX® trademark.

            286.   As a proximate result of Defendants’ actions, Otter has suffered, and will continue

   to suffer, damage to its business, goodwill, reputation, and profits in an amount to be proven at

   trial.

            287.   Otter is entitled to recover its damages caused by Defendants’ infringement of the

   OTTERBOX® Trademark and disgorge Defendants’ profits from their willfully infringing sales

   and unjust enrichment.

            288.   Otter is entitled to injunctive relief under 15 U.S.C. § 1116 because it has no

   adequate remedy at law for Defendants’ infringement and unless Defendants are permanently

   enjoined, Otter will suffer irreparable harm.




                                                   51
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 52 of 62




           289.     Otter is entitled to enhanced damages and attorneys’ fees under 15 U.S.C.

   § 1117(a) because Defendants willfully, intentionally, maliciously, and in bad faith infringed on

   the OTTERBOX® Trademark.

                                      FIFTH CAUSE OF ACTION
                                   Common Law Trademark Infringement

           290.     Plaintiffs hereby incorporate the allegations contained in the foregoing Paragraphs

   as if fully set forth herein.

           291.     Plaintiffs are the owners of the Otter Trademarks.

           292.     Plaintiffs have registered the Otter Trademarks with the United States Patent and

   Trademark Office.

           293.     The Otter Trademarks are valid and subsisting trademarks in full force and effect.

           294.     The Otter Trademarks are distinctive and widely recognized by the consuming

   public. Otter Products are sold and purchased through Otter’s Authorized Resellers throughout

   the United States, including Colorado.

           295.     Otter is widely recognized as the designated source of goods bearing the Otter

   Trademarks.

           296.     Defendants, at Sypes’ direction and control, willfully and knowingly used, and

   continue to use, the Otter Trademarks in interstate commerce for purposes of selling Otter

   Products on the Internet without Otter’s consent.

           297.     The products Defendants sell bearing the Otter Trademarks are not authorized for

   sale by Otter.




                                                    52
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 53 of 62




          298.    The products Defendants sell bearing the Otter Trademarks do not come with the

   Otter Warranty.

          299.    Otter has established and implemented legitimate and substantial quality controls

   that genuine Otter Products must comply with.

          300.    Otter abides by these quality controls and requires all of its Authorized Resellers

   to abide by these quality controls.

          301.    Otter’s quality controls are material, as they protect consumers and prevent them

   from receiving poor quality, damaged, and defective products.

          302.    The products Defendants sell bearing the Otter Trademarks are not subject to, do

   not abide by, and interfere with Otter’s quality controls and customer service requirements.

          303.    Because the products Defendants sell bearing the Otter Trademarks do not come

   with the Otter Warranty, and are not subject to, do not abide by, and interfere with Otter’s quality

   controls and customer service requirements, the products Defendants sell are materially different

   from genuine Otter Products.

          304.    Because the products Defendants sell bearing the Otter Trademarks do not come

   with the Otter Warranty, and are not subject to, do not abide by, and interfere with Otter’s quality

   controls and customer service requirements, the products Defendants sell are not genuine Otter

   Products.

          305.    Defendants’ unauthorized sale of products bearing the Otter Trademarks

   interferes with Otter’s quality controls and ability to exercise quality control over products

   bearing the Otter Trademarks.




                                                   53
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 54 of 62




           306.       Defendants’ unauthorized sale of products bearing the Otter Trademarks is likely

   to cause confusion, cause mistake, or deceive consumers because it suggests that the products

   Defendants offer come with the Otter Warranty and are subject to and abide by Otter’s quality

   controls when, in fact, they do not.

           307.       Defendants’ unauthorized sale of products bearing the Otter Trademarks is likely

   to cause confusion, cause mistake, or deceive consumers because it suggests that the products

   Defendants offer for sale are genuine Otter Products when, in fact, they are not.

           308.       Defendants’ unauthorized sale of products bearing the Otter Trademarks is likely

   to cause confusion, cause mistake, or deceive consumers because it suggests that the products

   Defendants offer for sale are sponsored by, authorized by, or otherwise connected with Otter

   when, in fact, they are not.

           309.       Defendants’ unauthorized use of the Otter Trademarks has infringed upon and

   materially damaged the value of the Otter Trademarks and caused significant damage to Otter’s

   business relationships.

           310.       As a proximate result of Defendants’ actions, Plaintiffs have suffered, and will

   continue to suffer, damage to their business, goodwill, reputation, and profits in an amount to be

   proven at trial.

           311.       Plaintiffs are entitled to recover exemplary damages because Defendants have

   acted with fraud, malice, and willful and wanton conduct.

                                   SIXTH CAUSE OF ACTION
                  Deceptive Trade Practices Under Colo. Rev. Stat. § 6-1-101 et seq.

           312.       Plaintiffs hereby incorporate the allegations contained in the foregoing Paragraphs

   as if fully set forth herein.


                                                      54
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 55 of 62




          313.    Plaintiffs are the owners of the Otter Trademarks.

          314.    Plaintiffs have registered the Otter Trademarks with the United States Patent and

   Trademark Office.

          315.    The Otter Trademarks are valid and subsisting trademarks in full force and effect.

          316.    Defendants, at Sypes’ direction and control, knowingly used, and continue to use,

   the Otter Trademarks in commerce in connection with the sale and advertising of products

   without Otter’s consent.

          317.    The products Defendants advertise and sell bearing the Otter Trademarks are not

   authorized for sale by Otter.

          318.    The products Defendants sell bearing the Otter Trademarks do not come with the

   Otter Warranty.

          319.    Otter has established and implemented legitimate and substantial quality controls

   that genuine Otter Products must comply with.

          320.    Otter abides by these quality controls and requires all of its Authorized Resellers

   to abide by these quality controls.

          321.    Otter’s quality controls are material, as they protect consumers and prevent them

   from receiving poor quality, damaged, and defective products.

          322.    The products Defendants sell bearing the Otter Trademarks are not subject to, do

   not abide by, and interfere with Otter’s quality controls and customer service requirements.

          323.    Because the products Defendants sell bearing the Otter Trademarks do not come

   with the Otter Warranty, and are not subject to, do not abide by, and interfere with Otter’s quality




                                                   55
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 56 of 62




   controls and customer service requirements, the products Defendants sell are materially different

   from genuine Otter Products.

          324.    Because the products Defendants sell bearing the Otter Trademarks do not come

   with the Otter Warranty, and are not subject to, do not abide by, and interfere with Otter’s quality

   controls and customer service requirements, the products Defendants sell are not genuine Otter

   Products.

          325.    Defendants knowingly used, and continue to use, the Otter Trademarks in

   commerce and in the course of their business to pass off their goods as those of Otter.

          326.    Defendants knowingly used, and continue to use, the Otter Trademarks in

   commerce and in the course of their business, to make false representations as to source,

   sponsorship, approval and/or certification of their products.

          327.    Defendants knowingly used, and continue to use, the Otter Trademarks in

   commerce and in the course of their business, to make false representations as to their affiliation,

   connection, or association with or certification by Otter.

          328.    Defendants’ use of the Otter Trademarks in connection with the unauthorized sale

   and advertising of products is likely to cause confusion, cause mistake, or deceive an appreciable

   number of ordinarily prudent purchasers as to the affiliation, connection, association,

   sponsorship or approval of Otter because it suggests that the products Defendants offer for sale

   originate from, or are sponsored, authorized, or otherwise connected with Otter.

          329.    Defendants’ unauthorized sale of products bearing the Otter Trademarks, and

   unauthorized use of the Otter Trademarks in advertising constitute unfair methods of

   competition, unconscionable acts or practices, and unfair or deceptive acts or practices in the



                                                    56
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 57 of 62




   conduct of trade or commerce in violation of the Colorado Consumer Protection Act, Colo. Rev.

   Stat. § 6-1-101, et seq.

          330.    Defendants’ unauthorized sale of products bearing the Otter Trademarks, and

   unauthorized use of the Otter Trademarks in advertising materially damages the value of the

   Otter Trademarks and causes significant damages to Otter’s business relations.

          331.    Defendants’ unauthorized sale of products bearing the Otter Trademarks, and

   unauthorized use of the Otter Trademarks in the course of their business, vocation, or occupation

   constitute unfair, deceptive, and unlawful trade practices in violation of the Colorado Consumer

   Protection Act, Colo. Rev. Stat. § 6-1-101 et seq.

          332.    Defendants’ unauthorized sale of products bearing the Otter Trademarks, and

   unauthorized use of the Otter Trademarks significantly impacts the public as actual or potential

   consumers of Otter Products.

          333.    Plaintiffs have been damaged in the course of their business by Defendants’

   unfair, deceptive, and unlawful trade practices.

          334.    Defendants have acted in bad faith and engaged in fraudulent, willful, knowing,

   and intentional conduct.

          335.    Plaintiffs are entitled to recover damages, treble damages, and reasonable

   attorneys’ fees and costs pursuant to Colo. Rev. Stat. § 6-1-113.

          336.    Plaintiffs are entitled to recover exemplary damages because Defendants have

   acted with fraud, malice, and willful and wanton conduct.




                                                      57
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 58 of 62




                                   SEVENTH CAUSE OF ACTION
                      Tortious Interference with Contract and Business Relations

           337.     Plaintiffs hereby incorporate the allegations contained in the foregoing Paragraphs

   as if fully set forth herein.

           338.     Otter sells its products exclusively through Authorized Resellers.

           339.     Otter has entered into agreements with Authorized Resellers to sell Otter

   Products.      These agreements and the Otter Rules specifically prohibit Otter’s Authorized

   Resellers from selling Otter Products to third parties, such as Defendants, for purposes of resale.

           340.     Defendants have sold a high volume of Otter Products through their “Triplenet

   Pricing INC” and “Triplenet Pricing” storefronts.

           341.     Otter has not, itself, sold any Otter Products to Defendants.

           342.     Given the foregoing facts, it is plausible and a reasonable inference that

   Defendants have purchased the Otter Products they are reselling, and have resold, from one or

   more of Otter’s Authorized Resellers.

           343.     Defendants knew that Otter’s agreements with its Authorized Resellers prohibit

   Otter’s Authorized Resellers from selling Otter Products to third parties, such as Defendants, for

   purposes of resale.

           344.     Defendants were provided notice of this prohibition by at least November 9, 2018,

   through the cease and desist letter they received from Otter.

           345.     Despite having knowledge of this prohibition, Defendants, at Sypes’ direction and

   control, intentionally, knowingly, and willfully interfered with the Otter Rules and the

   agreements between Otter and its Authorized Resellers by inducing Otter’s Authorized Resellers




                                                     58
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 59 of 62




   to breach their agreements and sell products to Defendants so they could resell them on the

   Internet.

           346.   After being notified of this prohibition, Defendants intentionally induced one or

   more of Otter’s Authorized Resellers to breach their agreements by continuing to acquire

   products from Otter’s Authorized Resellers for the purposes of selling them on the Internet.

           347.   Defendants acted with a wrongful purpose and employed wrongful means by

   acquiring Otter Products from Authorized Resellers for the purpose of reselling those products

   on the Internet in violation of the Otter Rules and Otter’s agreements with its Authorized

   Resellers. Specifically, Defendants induced Authorized Resellers to breach their agreements

   with Otter so that Defendants could unlawfully infringe upon and materially damage the value of

   the Otter Trademarks by reselling the products they obtained from Authorized Resellers on the

   Internet.

           348.   Because Defendants have refused to disclose how they have obtained the Otter

   Products they have resold, Otter must take discovery in this action to learn the specific identities

   of the Authorized Resellers that sold Otter Products to Defendants. Defendants, however, know

   the sources of the Otter Products they have obtained and the basis for Otter’s claim of tortious

   interference. Otter’s agreements with its Authorized Resellers are a specific class of contract

   that Defendants caused Authorized Resellers to breach when they purchased Otter Products from

   Authorized Resellers.

           349.   Defendants’ actions have caused injury to Otter for which Otter is entitled to

   compensatory damages in an amount to be proven at trial.




                                                   59
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 60 of 62




          350.    Otter is entitled to recover exemplary damages because Defendants have acted

   with fraud, malice, and willful and wanton conduct.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs pray for relief and judgment as follows:

          A.      Judgment in favor of Plaintiffs and against Defendants in an amount to be

   determined at trial including, but not limited to, compensatory damages, statutory damages,

   treble damages, restitution, including disgorgement of profits, punitive damages, and pre-

   judgment and post-judgment interest, as permitted by law;

          B.      That a permanent injunction be issued enjoining Defendants and any employees,

   agents, servants, officers, representatives, directors, attorneys, successors, affiliates, assigns, any

   and all other entities owned or controlled by Defendants, and all of those in active concert and

   participation with Defendants (the “Enjoined Parties”) as follows:

                  i)      Prohibiting the Enjoined Parties from advertising or selling, via the

                          Internet or otherwise, all Otter Products;

                  ii)     Prohibiting the Enjoined Parties from using the Otter Trademarks in any

                          manner, including advertising on the Internet;

                  iii)    Prohibiting     the   Enjoined     Parties    from    importing,     exporting,

                          manufacturing, producing, distributing, circulating, selling, offering to

                          sell, advertising, promoting, or displaying any and all Otter Products as

                          well as any products bearing the Otter Trademarks;

                  iv)     Prohibiting the Enjoined Parties from disposing of, destroying, altering,

                          moving, removing, concealing, or tampering with any records related to



                                                     60
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 61 of 62




                           any products sold by them which contain the Otter Trademarks including:

                           invoices, correspondence with vendors and distributors, bank records,

                           account books, financial statements, purchase contracts, sales receipts, and

                           any other records that would reflect the source of the products that

                           Defendants have sold bearing this trademark;

                   v)      Requiring the Enjoined Parties to take all action to remove from the

                           Enjoined Parties’ websites any reference to any Otter Products, or the

                           Otter Trademarks;

                   vi)     Requiring the Enjoined Parties to take all action, including but not limited

                           to, requesting removal from the Internet search engines (such as Google,

                           Yahoo!, and Bing), to remove from the Internet any uses of the Otter

                           Trademarks which associate Otter Products or the Otter Trademarks with

                           the Enjoined Parties or the Enjoined Parties’ website;

                   vii)    Requiring the Enjoined Parties to take all action to remove unauthorized

                           uses of the Otter Trademarks from the Internet, including from the website

                           www.amazon.com and www.walmart.com;

           C.      An award of attorneys’ fees, costs, and expenses;

           D.      Such other and further relief as the Court deems just, equitable and proper.


                                            JURY DEMAND

           Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs demand a trial by

   jury on all issues so triable.




                                                    61
Case 1:19-cv-00510-DDD-MEH Document 1 Filed 02/20/19 USDC Colorado Page 62 of 62




   Dated this 20th day of February 2019.

                                            Respectfully submitted,

                                            s/Martha L. Fitzgerald
                                            Martha L. Fitzgerald, #14078
                                            Brownstein Hyatt Faber Schreck, LLP
                                            410 Seventeenth Street, Suite 2200
                                            Denver, Colorado 80202-4432
                                            Phone: (303) 223-1472
                                            Email: mfitzgerald@bhfs.com

                                            Tyler B. Pensyl (Ohio Bar. No. 0080649)
                                            Arryn K. Miner (Ohio Bar No. 0093909)
                                            Vorys, Sater, Seymour and Pease LLP
                                            52 East Gay Street
                                            Columbus, Ohio 43216
                                            Phone: (614) 464-6334
                                            Facsimile: (614) 719-5072
                                            Email: tbpensyl@vorys.com
                                                   akminer@vorys.com

                                            Counsel for Plaintiffs Otter Products, LLC and
                                            TreeFrog Developments, Inc.


   Plaintiffs’ Address:
   OtterProducts, LLC
   209 South Meldrum St.
   Fort Collins, CO 80521

   TreeFrog Developments, Inc.
   209 South Meldrum St.
   Fort Collins, CO 80521




                                           62
